Case 1:20-cv-01052-TSE-IDD Document 75 Filed 08/26/21 Page 1 of 2 PageID# 580




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 CHARLOTTE CHARLES, et al.,


                    Plaintiffs,

        v.
                                                   Civil Action No. 20-1052-TSE
 ANNE SACOOLAS and JONATHAN
 SACOOLAS,

                    Defendants.


                     NOTICE REGARDING SCHEDULED HEARING

       On August 13, 2021, this Court requested that undersigned counsel report to the Court

regarding whether a hearing – currently scheduled for August 27, 2021, at 1:00 p.m. – to resolve

any potential disputes related to the defendants’ depositions would be required. Because it is the

United States’ understanding that the parties have postponed the taking of defendants’

depositions, no hearing is necessary and this Court may take the matter off its calendar.



Dated: August 26, 2021                               Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     RAJ PAREKH
                                                     Acting United States Attorney

                                                     ALEXANDER K. HAAS
                                                     Director, Federal Programs Branch

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Director, Federal Programs Branch

                                                     JAMES R. POWERS
Case 1:20-cv-01052-TSE-IDD Document 75 Filed 08/26/21 Page 2 of 2 PageID# 581




                                          Trial Attorney
                                          Civil Division, Federal Programs Branch
                                          United States Department of Justice
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          Tel: (202) 353-0543
                                          Email: james.r.powers@usdoj.gov

                                           /s/____________
                                          DENNIS C. BARGHAAN, JR.
                                          Acting Chief, Civil Division
                                          Assistant United States Attorney
                                          2100 Jamieson Ave.
                                          Alexandria, Virginia 22314
                                          Tel: (703) 299-3891
                                          Fax: (703) 299-3983
                                          Email: dennis.barghaan@usdoj.gov

                                          ATTORNEYS FOR THE UNITED STATES




                                      2
